NO.
12-06-00021-CR
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
 
JAMES EARL SMITH,                                    '     APPEAL
FROM THE 241ST
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       '     SMITH
COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
unlawful possession of firearm by a felon, and sentence was imposed on November
5, 2005.  Texas Rule of Appellate
Procedure 26.2 provides that an appeal is perfected when notice of appeal is
filed within thirty days after the day sentence is imposed or suspended in open
court unless a motion for new trial is timely filed.  Tex.
R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after sentence is imposed or suspended in open court.  Tex.
R. App. P. 26.2(a)(2).  The trial
court clerk=s record does not show that Appellant filed a motion
for new trial.  Therefore, his notice of
appeal was due to have been filed on or before December 5, 2005.  Appellant=s
notice of appeal was not filed until January 20, 2006.  Moreover, Appellant did not file a timely
motion for extension of time to file his notice of appeal as authorized by
Texas Rule of Appellate Procedure 26.3.  




            On January 24, 2006, this Court
notified Appellant pursuant to Texas Rules of Appellate Procedure 26.2 and 37.2
that the clerk=s record did not show the jurisdiction of this
Court, and it gave him until February 3, 2006 to correct the defect.  On February 10, 2006, Appellant=s counsel faxed the Clerk of this Court a copy of a
motion for new trial bearing trial court cause number 241-0308-05.  The Clerk was informed that the correct trial
court cause number for the motion for new trial is 241-0887-05, which is the
trial court cause number in this appeal. 
However, the trial court clerk=s record filed in this appeal does not include this
motion for new trial.  Consequently, we
are unable to conclude that this Court has jurisdiction of the appeal.
Because this Court has no authority to allow the
late filing of a notice of appeal except as provided by Rule 26.3, the appeal
must be dismissed.  See Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, the appeal is dismissed for
want of jurisdiction.
Opinion
delivered February 15, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                                                             (DO
NOT PUBLISH)
 
[COMMENT1] 
 





 [COMMENT1]J.11         DISMISSED FOR WANT OF JURISDICTION -
Vanilla